DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/19/22 have been fully considered but they are not persuasive. The applicant argues that Figure 2 of Nakamura does not teach exposed portions since the second conductive layers 32, 36 are disposed on the first conductive layers 31, 35 to cover a side surface of the first conductive layers. The applicant respectfully disagrees. Figure 2 and para 0055 of the applicant pg pub disclose wherein the end portions of the coil are exposed.   Figure 2 of Nakamura clearly discloses similar features wherein the end portions of the first conductive portion are exposed. Accordingly, the rejection will remain in the office action. The applicant should be more specific in regards to the structural features on how the first conductive layers is exposed.
The applicant argues that the layer 16 of Wang is configured as part of the body of the inductor 12 to be disposed on a semiconductor substrate 14 on/in which plural other independent devices can be disposed (paragraph 45), so that layer 16 (together with layer 18) of Wang at best corresponds to part of the body 110 of Nakamura. That is, layers 16 and 18 of Wang define the inductor body as one of many devices 10 that can be disposed on the semiconductor chip 14. In this regard, paragraphs 44 and 45 of Wang expressly disclose that the “inductor 12 [is] formed over a substrate 14 as part of a device 10...[which] may include any device that is formed on and/or in substrate 14 [such as] a plurality of active devices, such as transistors.”
It follows the semiconductor substrate 14 of Wang does not correspond to the substrate 10 of Nakamura as part of an individual inductor. This distinction is further emphasized by the plural-layer inductor described in Figure 3 of Wang, which, similar to Figure 1, is described as a “multilayer inductor core 40 formed over a substrate” 14 (emphasis added). That is, the semiconductor substrate 14 of Wang is a chip for carrying the inductor 12, among other devices such as transistors, etc., but is not a substate of the inductor 12 itself. In this regard, the vias of Wang (22 in Figure 1, and 48, 50, 52 in Figure 3) do not extend through the semiconductor substrate 14 of Wang as required in a conventional inductor configuration, evidenced by the via 34 of Nakamura extending through the substrate 10 to connect the opposing coils. In contrast, layers 16 and 18 of Wang at best correspond to the inductor body 110 of Nakamura, with the semiconductor substrate 14 of Wang serving as a circuit board on which the external electrodes 120, 130 of Nakamura would be disposed.  In sum, one of ordinary skill in the art would not interpret layer 16 of Wang as corresponding to layers 21, 22 of Nakamura. The examiner respectfully disagrees.
As disclosed in the rejection, Nakamura et al. all the limitations as noted below but lacks a teaching wherein protection layers include a ceramic material. Wang et al. (para 0046 and figure 1) discloses a teaching of designing a protection layer (16) with a ceramic on a substrate. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Also, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Such as to allow for the inductive device to have improved characteristics such as high thermal conductivity and minimal expansion coefficient. 
Also the protection layer only states that the protection layer has a ceramic material and does not preclude any other from being added to the protection layer. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Accordingly, the rejection will remain in the office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-2, 5, 11-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al.(US 2015/0035634) in view of Wang et al. (US 2016/0042846).
Regarding claim 1, Nakamura et al. (figures 1a-2 and para 0018-0040) discloses a body (see figure 2); an insulating substrate (10), embedded in the body (see figure 2), including an insulating resin (see para 0036); first and second substrate protection layers (21,22) covering respective surfaces of the insulating substrate to protect the insulating substrate (see figure 2); a coil portion including first and second coil patterns respectively disposed on the first and second substrate protection layers (see figure 2 and para 0029-0030), wherein each of the first and second coil patterns includes a first conductive layer (31a,35a), disposed on the respective first or second substrate protection layer (see figure 2), and a second conductive layer disposed on the first conductive layer to expose a side surface of the first conductive layer (see figure 2).
Nakamura et al. does not expressly discloses wherein protection layers include ceramic. 
Wang et al. (para 0046 and figure 1) discloses a teaching of designing a protection layer (16) with a ceramic.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein protection layers include ceramic as taught by Wang et al. to the inductive device of Nakamura et al. so as to allow for the inductive device to have improved characteristics such as high thermal conductivity and minimal expansion coefficient.
Regarding claim 2, Wang et al. (para 0046) discloses wherein the ceramic includes at least one of silica.
Regarding claim 5, Nakamura et al. (para 0021-0022) discloses wherein a ratio of a thickness of each of the first and second substrate protection layers to a thickness of the insulating substrate is 1/3000 or more to 1/4 or less.
Regarding claim 11, Nakamura et al. (figures 1a-2 and para 0018-0040) discloses an insulating substrate (10); a coil portion including first and second coil patterns disposed on opposing surfaces of the insulating substrate (see figure 2). 
Nakamura et al. (figure 2) discloses layer (21/22) disposed between the insulating substrate and a respective one of the first and second coil patterns;  Nakamura et al is silent as to whether or not the layers are made of a ceramic material.
Wang et al. (para 0046 and figure 1) discloses a teaching of designing a layer (16) made of ceramic material on the insulating substrate.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein layers made of ceramic material on the insulating substrate as taught by Wang et al. to the inductive device of Nakamura et al. so as to allow for the inductive device to have improved characteristics such as high thermal conductivity and minimal expansion coefficient.
Regarding claim 12, Wang et al. (para 0045-0046) discloses a teaching of designing a substrate protection layer (16)(SiO2) having a melting point higher than a melting point of the insulating substrate (Si).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design a teaching of wherein a substrate protection layer having a melting point higher than a melting point of the insulating substrate as taught by Wang et al. to the inductive device of Nakamura et al. so as to allow for the inductive device to have improved thermal properties thereby preventing coils from being damaged if placed in a harsh environment.
Regarding claim 13, Nakamura et al. (figures 1a-2 and para 0018-0040) discloses wherein each of the first second coil patterns includes a plurality of coil turns spaced apart from each other on a surface of a respective one of the first and second layers (21/22) (see figure 2), the surfaces of the insulating substrate having the first and second coil patterns disposed thereon are opposite each other in a thickness direction (see figure 2), and portions of the surface of the first layer between adjacent turns of the first coil pattern overlap in the thickness direction with portions of the surface of the second layer between adjacent turns of the second coil pattern (see figure 2).
Nakamura et al is silent as to whether or not the layers are made of a ceramic material.
Wang et al. (para 0046 and figure 1) discloses a teaching of designing a layer (16) made of ceramic material.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein layers made of ceramic material on the insulating substrate as taught by Wang et al. to the inductive device of Nakamura et al. so as to allow for the inductive device to have improved characteristics such as high thermal conductivity and minimal expansion coefficient.
Regarding claim 16 as applied to claim 11, Wang et al. (para 0046) discloses wherein the ceramic includes at least one of silica.
Regarding claim 17 as applied to claim 11, Nakamura et al. (para 0021-0022) discloses wherein a ratio of a thickness of each of the first and second substrate protection layers to a thickness of the insulating substrate is 1/3000 or more to 1/4 or less.
Regarding claim 18 as applied to claim 11, Nakamura et al. (para 0058 and figure 2) discloses each of the first and second coil patterns includes a seed layer having a first surface disposed on a respective one of the first and second layers (21/22), and an electroplating layer disposed on a second surface of the seed layer opposite the first surface. (see para 0058)
Nakamura et al is silent as to whether or not the layers are made of a ceramic material.
Wang et al. (para 0046 and figure 1) discloses a teaching of designing a layer (16) made of ceramic material on the insulating substrate.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein layers made of ceramic material on the insulating substrate as taught by Wang et al. to the inductive device of Nakamura et al. so as to allow for the inductive device to have improved characteristics such as high thermal conductivity and minimal expansion coefficient.


3.	Claims 3, 7- 8, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al.(US 2015/0035634) in view of Wang et al. (US 2016/0042846) in further view of Kim et al. (US 2016/0293320).
Regarding claim 3, Nakamura et al. (figures 1a-2 and para 0018-0040) discloses all the limitations as noted above but does not expressly discloses a glass cloth impregnated in the insulating resin.
Kim et al. (para 0045) discloses a glass cloth impregnated in the insulating resin.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a glass cloth impregnated in the insulating resin as taught by Kim et al. to the inductive device of Nakamura et al. so as to allow for the inductive device substrate to have strong tensile strength.
Regarding claim 7, Nakamura et al. (figures 1a-2 and para 0018-0040) discloses a body (see figure 2); an insulating substrate embedded in the body (see figure 2); a coil portion including a coil pattern disposed on the insulating substrate (see figure 2 and par 0029-0030) and a substrate protection layer (21), disposed on at least one surface of the insulating substrate between the insulating substrate and the coil portion to protect the insulating substrate (see figure 2).
Nakamura et al. does not expressly disclose the body including metal magnetic powder particles and wherein a substrate protection layer having a melting point higher than a melting point of the insulating substrate.
Kim et al. (para 0052) discloses the body including metal magnetic powder particles.
Wang et al. (para 0045-0046) discloses a teaching of designing a substrate protection layer (16)(SiO2) having a melting point higher than a melting point of the insulating substrate (Si).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design the body including metal magnetic powder particles as taught by Kim et al. to the inductive device of Nakamura et al. so as to allow for a higher inductance to be obtained.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design a teaching of wherein a substrate protection layer having a melting point higher than a melting point of the insulating substrate as taught by Wang et al. to the inductive device of Nakamura et al. so as to allow for the inductive device to have improved thermal properties thereby preventing coils from being damaged if placed in a harsh environment.
Regarding claim 8, Nakamura et al. (para 0058 and figure 2) discloses the coil pattern includes a seed layer, disposed directly on the substrate protection layer, and an electroplating layer disposed on the seed layer to expose a side surface of the seed layer. 
Regarding claim 10, Nakamura et al. (para 0040-045, 0058 and figure 2) discloses wherein each of the seed  layer and the electroplating layer includes copper (Cu), and density of copper in the electroplating layer is higher than density of copper in the seed layer.
Regarding claim 15 as applied to claim 11, Nakamura et al. (figures 1a-2 and para 0018-0040) discloses all the limitations as noted above but does not expressly discloses a glass cloth impregnated in the insulating resin.
Kim et al. (para 0045) discloses a glass cloth impregnated in the insulating resin.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a glass cloth impregnated in the insulating resin as taught by Kim et al. to the inductive device of Nakamura et al. so as to allow for the inductive device substrate to have strong tensile strength.


4.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2015/0035634) in view of Wang et al. (US 2016/0042846) in further view of Kim et al. (US 2016/0293320) and Lee et al. (US 20150097647).
Regarding claim 4, Nakamura et al. (figures 1a-2 and para 0018-0040) discloses all the limitations as noted above but does not expressly discloses glass cloth is formed of a plurality of layers.
Lee et al. (figure 2 and para 0078) provides a teaching of designing a substrate with a plurality of glass material layers.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design a teaching of designing a substrate with a plurality of glass material layers as taught by Lee
 et al. to the inductive device of Nakamura et al. so as to allow for the inductive device substrate to have strong tensile strength.

5.	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2015/0035634) in view of Wang et al. (US 2016/0042846) in further view of Cho et al. (2015/0173197).
Regarding claim 6, Nakamura et al. (figures 1a-2 and para 0018-0040) discloses wherein the first and second coil patterns are disposed on respective surfaces of the insulating substrate opposite each other in a thickness direction, turns of the first and second coil patterns are disposed to overlap each other in the thickness direction
but does not expressly discloses center lines of the turns are disposed to be offset from each other along the thickness direction.
Cho et al. (figure 2 and para 0054-0058) provides a teaching of designing center lines of the turns disposed to be offset from each other along the thickness direction.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design center lines of the turns disposed to be offset from each other along the thickness direction as taught by Cho et al. to the inductive device of Nakamura et al. so as to reduce the capacitive coupling and the parasitic capacitance between windings.
Regarding claim 14 as applied to claim 11, Nakamura et al. (figures 1a-2 and para 0018-0040) discloses wherein each of the first second coil patterns includes a plurality of coil turns spaced apart  from each other on a surface of a respective one of the first and second layers (21/22) (see figure 2), the surfaces of the insulating substrate having the first and second coil patterns disposed thereon are opposite each other in a thickness direction (see figure 2).
Nakamura et al is silent as to whether or not the layers are made of a ceramic material.
Wang et al. (para 0046 and figure 1) discloses a teaching of designing a layer (16) made of ceramic material on the insulating substrate.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein layers made of ceramic material on the insulating substrate as taught by Wang et al. to the inductive device of Nakamura et al. so as to allow for the inductive device to have improved characteristics such as high thermal conductivity and minimal expansion coefficient.
Nakamura et al is silent as to whether or not center lines of the turns are disposed to be offset from each other along the thickness direction.
Cho et al. (figure 2 and para 0054-0058) provides a teaching of designing center lines of the turns disposed to be offset from each other along the thickness direction.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design center lines of the turns disposed to be offset from each other along the thickness direction as taught by Cho et al. to the inductive device of Nakamura et al. so as to reduce the capacitive coupling and the parasitic capacitance between windings

6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al.(US 2015/0035634) in view of Wang et al. (US 2016/0042846) in further view of Kim et al. (US 2016/0293320) and Kim et al. (US 2017/0178790).
Regarding claim 9, Nakamura et al. (figures 1a-2 and para 0018-0040) discloses wherein the electroplating layer includes copper (see para 0058) but does not discloses wherein the seed layer includes at least one of molybdenum, chromium (Cr), and titanium (Ti).
Kim et al. (8790)(para 0034) discloses wherein the seed layer includes at least one of molybdenum, chromium (Cr), and titanium (Ti).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the seed layer includes at least one of molybdenum, chromium (Cr), and titanium (Ti). to as taught by Kim et al. (8790) to the inductive device of Nakamura et al. so as to improve the coils resistant to rust and corrosion.
7.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al.(US 2015/0035634) in view of Wang et al. (US 2016/0042846) in further view of Chang et al. (US 2013/0300529).
Regarding claim 19 as applied to claim 11, Nakamura et al. (figures 1a-2 and para 0018-0040) discloses all the limitations as noted above but does not expressly discloses wherein the electroplating layer of each of the first and second coil patterns
is disposed on only the second surface of the seed layer, from among the first and second surfaces of the seed layer and side surfaces of the seed layer extending between the first and second surfaces.
Kim et al.(figure 10 and para 0036-0037) discloses wherein the electroplating layer of each of the first and second coil patterns is disposed on only the second surface of the seed layer, from among the first and second surfaces of the seed layer and side surfaces of the seed layer extending between the first and second surfaces.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the electroplating layer of each of the first and second coil patterns is disposed on only the second surface of the seed layer, from among the first and second surfaces of the seed layer and side surfaces of the seed layer extending between the first and second surfaces as taught by Chang et al. so as in production cost since less material is being used an to reduce skin effect which allows for a more efficient inductance being produced.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837